Title: To George Washington from Brigadier General Anthony Wayne, 23 September 1779
From: Wayne, Anthony
To: Washington, George


        
          Dear General
          Fort Montgomery [N.Y.] 23rd Sepr 1779.
        
        I was honored with yours of the 21st Instant on my return from the Enemies Lines last evening, containing a Complaint of a Young Gecock concerning some violences said to be committed against him in my Corps.
        I shall agreeable to your Excellency’s Orders give you the Circumstances & Cause of that treatment as far as came within my knowledge.
        a Constant & Disorderly practice of fireing in the Vicinity of the Light Infantry Encampment had been kept up by some of the Inhabitants (perhaps for the most Villainous purposes) for a Considerable time and as I was Concious of the Dangerous & fatal tendency of that practice (in an Advanced post) used every possible means to put an entire stop to it, for which purpose I published many pointed Orders among Others the following of the 23rd July viz.
        “On the fireing of a Musket either by day or by night the whole corps are to parade & hold themselves ready for Action; when small parties are to be sent out towards the place or places from whence the fireing was heard in order to know the cause; and should it be Occationed by anything Other than the Appearance, or at an enemy; the person or persons so Offending, are Immediately to be secured & Suffer such punishment as a Court Martial shall Inflict as not only the Lives & Safety of this Corps, but of the whole Army in a great degree depends on the Vigilance & prowess of this part of the Troops.”
        In consequence of this Order—& the hardy & persevering Villainy of Individuals among the Inhabitants the Troops were constantly called to arms—and many of the Country people put under guard who were taken in the fact—and as Constantly released with Impunity—on promise not be guilty of the like crime in future whilst the Soldiers were punished in the most Examplery manner without any mitigation which soon put a period to the disorder on their part—but the practice was still Continued by Mr Gecock or wretches of his stamp who almost every night kep’t the Corps under arm’s—until the 9th Instant when about 12, OClock at night two Muskets were fired one soon after the Other some distance in the Rear of our Encampment, several parties were as usual detatched to see the cause, the troops

Continuing under Arms until they returned, one of which under the Conduct of the Brigade Major brought in a Younger Brother of the Complainants who with his father declared that it was not him, but his Elder brother who was guilty of fireing, but had made his Escape with his Arms in his hand—some-time next day the real Culprit came to my Quarter’s with the Enclosed Letter—I ordered him under my Quarter Guard—as well for the Crime he had Committed as for the false Representation of facts, contained in Genl Putnams Letter to the Baron DeCalb, to whom—I returned the Enclosed Answer.
        As I had the honor of dining with your Excellency that day at Head Quarters I directed Colo. Meigs the Officer next in Command to Order a Summarry trial and see it executed that evening, concious that nothing less would put a Stop to a practice that had already fatigued both Officers & men in a most Intolerable manner, and might in the end be Attended with the most fatal Consequences. I am however happy to find that that punishement has had the most Salutary Effe[c]ts.
        Thus I have Given your Excellency a full & Impartial acct of the whole Affair as far as came under my Notice—& I am well convinced that had equal candor been Observed in the Complainants or rather in their Coadjutors—Your Excellency would not have been troubled on this Occation—nor would a Censure been passed by Genl Putnam on a Corps without a hearing—that I can venture to Assert have Committed as few violences or depredations (except upon the Enemy) as any equal number of men in this Army—but admiting the charge of taking some triffling vegitables was realy true—was it not the duty of Mr Gecock to have lodged a Complaint with me or some Officer of the Corps—or are the lives of Soldiers of so little Consequence that Mr Gecock might put them to death with Impunity on the bear presumption of their Intending to take an Ear of Indian Corn—however I believe this charge to be Idle & without foundation with Respect to this Corps for the men were all present & under arms within less than two Minutes after the firing was heard—which was at least one half or three Quarters of a Mile distant—bisides there was a Guard from the Maryland Line taking care of his property at that Very Instant—so that the fireing by him must have been very wanton—or rathar have proceeded from other motives than that which he or his Coadjutors chuse to mention. I have the Honor to be with every Sentiment of Esteem your Excellency’s most Obt & very Huml. Sert
        
          Anty Wayne
        
      